 


 HR 772 ENR: To designate the facility of the United States Postal Service located at 229 Minnetonka Avenue South in Wayzata, Minnesota, as the “Jim Ramstad Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 772 
 
AN ACT 
To designate the facility of the United States Postal Service located at 229 Minnetonka Avenue South in Wayzata, Minnesota, as the Jim Ramstad Post Office. 
 
 
1.Jim Ramstad Post Office 
(a)DesignationThe facility of the United States Postal Service located at 229 Minnetonka Avenue South in Wayzata, Minnesota, shall be known and designated as the Jim Ramstad Post Office. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Jim Ramstad Post Office. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
